Citation Nr: 1314576	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 and April 1973.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded by the Board in January 2013 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's January 2013 remand asked that the RO adjudicate the matter of § 1151.  The RO readjudicated the appellant's claim for service connection for cause of death in a March 2013 supplemental statement of the case.  In this decision, the RO listed the VA examiner's opinion, to include that a review of the medical records did not indicate any carelessness, negligence, lack of proper skill, error of judgment, or fault on the part of the VA Long Beach treatment, however, the RO did not specifically adjudicate § 1151 in the first instance.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board regrets the continued delay in this case, since the RO has not substantially complied with the Board's January 2013 remand instructions, a further remand is necessary.

Additionally, the January 2013 remand instructed the RO to obtain a release form regarding the Veteran's medical records from St. Jude Medical Center for the Veteran's terminal hospitalization in May 2009.  A January 2013 letter requested that the appellant provide such release; however, no response to this letter was received.  Accordingly, the RO shall again attempt to obtain a release from the appellant for said treatment records.


Accordingly, the case is REMANDED for the following:

1.  Ask the appellant to complete a release form or to provide to VA the Veteran's medical records from St. Jude Medical Center, 101 E. Valencia Mesa Dr., Fullerton, California, so that treatment records can be obtained from this provider for the Veteran's terminal hospitalization in May 2009.

2.  Provide the appellant with a VCAA notice letter concerning § 1151 benefits.

3.  After completion of any action deemed necessary in addition to that requested above, the appellant's claim for compensation should be adjudicated under 38 U.S.C.A. § 1151.  

4.  Thereafter, the RO should readjudicate the service connection for cause of death claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



